Dismissed and Memorandum Opinion filed November 16, 2006







Dismissed
and Memorandum Opinion filed November 16, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00886-CR
____________
 
EMERSON BUCKLEY, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County, Texas
Trial Court Cause No.
1033578
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to possession of less that one gram of cocaine.  On
September 7, 2005, the trial court sentenced appellant to confinement for two
years in the State Jail Division of the Texas Department of Criminal Justice,
probated for two years.  On September 20, 2006, the trial court signed an order
amending the conditions of appellant=s community supervision.  Appellant
filed a pro se notice of appeal on September 25, 2006. 




An order
modifying probation is not a separately appealable order.  See Basaldua v.
State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Christopher v. State,
7 S.W.3d 224, 225 (Tex. App.CHouston
[1st Dist.] 1999, pet. ref=d)..  Complaints about a modification
order may be raised on appeal only when violation of the modified order forms
the basis of a subsequent revocation.  See Elizondo v. State, 966 S.W.2d
671, 672 (Tex. App.CSan
Antonio 1998, no pet.).  
This
court=s jurisdiction is invoked when a
defendant files a notice of appeal from a judgment or other appealable order
within 30 days after sentence is imposed or suspended in open court, or after
the trial court enters an appealable order.  Appellant=s notice of appeal, filed more than
one year after sentence was imposed, is untimely to appeal from the judgment of
conviction.  Because the trial court=s September 20, 2006, order merely
modified the conditions of appellant=s probation and did not revoke his
probation, the order is not appealable and we have no jurisdiction.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 16, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
Do Not Publish C
Tex. R. App. P. 47.2(b).